            Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 1 of 29




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                  DIVISION


  AERITAS, LLC,

                 Plaintiff                             Case No. 6:20-cv-00061


                 v.                                    JURY TRIAL DEMANDED


  AIR CANADA

                 Defendant




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent

infringement against Air Canada (“Defendant”), and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                         PARTIES

       2.       Aeritas is a limited liability company organized and existing under the laws

of the State of Texas with its principal place of business in Dallas, Texas.

       3.       Upon information and belief, Air Canada is a corporation organized and

existing under the laws of Canada.

                              JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 2 of 29




       5.       Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and/or deriving substantial revenue from

goods and services provided to individuals in Texas and in this District.

       6.       Venue is proper in this District under 28 U.S.C. § 1400 because Defendant

has committed acts of infringement and has regular and established places of business

in this judicial district.

                        OVERVIEW OF THE AIR CANADA APPs

       7.       Defendant provides for its customers use the Air Canada App, which is

available for use with iOS and Android devices:




https://apps.apple.com/us/developer/air-canada/id326459700




https://play.google.com/store/search?q=air%20canada

The Air Canada App requires a connection to a server in order to operate:


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 2
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 3 of 29




      The Air Canada App provides notifications to the user:




      https://developer.android.com/guide/topics/permissions/requesting.html




      https://developer.android.com/guide/topics/permissions/normal-permissions.html




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 4 of 29




        The Air Canada App provides notifications that deliver messages to the user based on

notification criteria:




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 4
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 5 of 29




       The Air Canada App shows currently tracked flights and booked flights:

       When location access is enabled, the Air Canada App provides notifications, such as

delays, cancellations, etc:




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 5
         Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 6 of 29




       After providing a notification, the Air Canada App receives additional data from the user

when the user accesses the notification:




  The Air Canada App shows different data attributes, such as availability, schedule, and price:




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 6
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 7 of 29




The Air Canada App allow users to search for a destination using spoken input:




The Air Canada App obtains access to and uses the location of the user’s device:




The Air Canada App uses the spoken input in the process of searching for a location:



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 7
         Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 8 of 29




The Air Canada App uses spoken input in the process of booking a flight:




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 8
       Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 9 of 29




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 9
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 10 of 29




       The Air Canada App uses the spoken input to obtain a list of possible airports:




       The Air Canada App provides additional information after the process of booking a flight

using the spoken input:



COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 10
       Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 11 of 29




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 11
         Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 12 of 29




        The Air Canada App provides for mobile check-in and generation of a mobile boarding

pass:




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 12
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 13 of 29




                                     COUNT I
                     (Infringement of U.S. Patent No. 7,706,819)

       8.     Aeritas incorporates paragraphs 1 through 10 as though fully set forth

herein.

       9.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,706,819 (the

“’819 Patent”), entitled MIXED-MODE INTERACTION, which issued on April 27, 2010.

A copy of the ’819 Patent is attached as Exhibit PX-819.

       10.    The ’819 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       11.    Defendant has been and is now infringing one or more claims of the ’819

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       12.    Defendant has also infringed the ’819 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’819 Patent. Defendant has notice of the ’819 Patent at least as

of the date of service of this complaint.

       13.    Claim 1 recites:

              1.     A method comprising:

                     receiving spoken input from a wireless communication device;

                     obtaining data identifying a current location of the wireless

                            communication device;

                     based on the current location of the wireless communication device

                            and the spoken input, retrieving information;

                     delivering, to the wireless communication device by a notification


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 13
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 14 of 29




                             server, a non-verbal response to the spoken input, the non-

                             verbal response based on the retrieved information and

                             including a drill-down menu by which additional information

                             related to the retrieved information can be obtained; and

                     providing    additional   information   related   to   the   retrieved

                             information in response to receipt of at least one additional

                             input provided via the drill-down menu.

       14.    More particularly, Defendant infringes at least claim 1 of the ’819 Patent.

Defendant receives spoken input from a wireless communication device (e.g., when a user

searches for a location or specific airport using voice input). Defendant obtains data

identifying the current location of the mobile device (e.g., as evidenced by permissions

required to access the device’s location and subsequent provision of location-based

information). Based on the location and the spoken input, Defendant retrieves

information (e.g., the nearby airport subject to the voice search). Defendant delivers to

the wireless device by a notification server, a non-verbal response to the spoken input,

the non-verbal response based on the retrieved information and including a scroll-down

menu by which additional information related to the retrieved information can be

obtained (e.g., the nearby airport subject to the voice search). Defendant provides

additional information related to the retrieved information in response to receipt of at

least one additional input provided via the scroll-down menu (e.g., price, availability and

other flight information).

       15.    Aeritas has been damaged by Defendant’s infringing activities.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 14
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 15 of 29




                                    COUNT II
                    (Infringement of U.S. Patent No. 10,362,160)

       16.    Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       17.    Plaintiff is the owner, by assignment, of U.S. Patent No. 10,362,160 (the

“’160 Patent”), entitled MIXED-MODE INTERACTION, which issued on July 23, 2019.

A copy of the ’160 Patent is attached as Exhibit PX-160.

       18.    The ’160 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       19.    Defendant has been and is now infringing one or more claims of the ’160

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       20.    Defendant has also infringed the ’160 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’160 Patent. Defendant has notice of the ’160 Patent at least as

of the date of service of this complaint.

       21.    Claim 1 recites:

              1.     Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, receive information identifying a determined


COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 15
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 16 of 29




                            location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and

                     provide to the mobile device a response to the input, the response

                            based on the retrieved information.

       22.    More particularly, Defendant infringes at least claim 1 of the ’160 Patent.

On information and belief, Defendant employ a processor and computer memory holding

computer program instructions to perform the functions described herein. Defendant

receives information indicating that the user has provided permission to provide

notifications to the user. Defendant asks for permission to obtain the user’s location and

obtains the user’s location if permission is granted. When location access is granted, the

Defendant provides a notification to the user, based on the location, alerting that the user

can check into a flight, that there is a delay, a flight cancelation, or a change in departure

location. Defendant receives additional data in the form of touchscreen input when the

user responds to the notification, which launches a page corresponding to the notification.

Defendant then displays a relevant page and provides additional information related to

the notification.



COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 16
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 17 of 29




       23.    Aeritas has been damaged by Defendant’s infringing activities.

                                    COUNT III
                     (Infringement of U.S. Patent No. 9,390,435)

       24.    Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       25.    Plaintiff is the owner, by assignment, of U.S. Patent No. 9,390,435 (the

“’435 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’435 Patent is attached as Exhibit PX-435.

       26.    The ’435 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       27.    Defendant has been and is now infringing one or more claims of the ’435

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices and servers in the United States without authority.

       28.    Defendant has also infringed the ’435 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’435 Patent. Defendant has notice of the ’435 Patent at least as

of the date of service of this complaint.

       29.    Claim 1 recites:

                     1.     Apparatus, comprising:

                                    a processor;

                                    computer memory holding computer program

                            instructions to:




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 17
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 18 of 29




                                   receive first data indicating a permission to provide a

                            mobile device user a notification, the notification having an

                            associated notification criteria;

                                   at a given time, determine a location of a mobile

                            device;

                                   based at least in part on a determined location of the

                            mobile device and the notification criteria, to provide to the

                            mobile device the notification, the notification being

                            associated at the mobile device with one of: an audible,

                            visual and tactile alert;

                                   receive second data as a result of an input being

                            received at the mobile device following the notification;

                                   retrieve information associated with the input and

                            the determined location of the mobile device; and

                                   provide to the mobile device a response to the input,

                            the response based on the retrieved information.

       30.    More particularly, Defendant infringes at least claim 1 of the ’435 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described herein. Defendant

receives information indicating that the user has provided permission to provide

notifications to the user. Defendant asks for permission to obtain the user’s location and

obtains the user’s location if permission is granted. When location access is granted, the

Defendant provides a notification to the user, based on the location, alerting that the user



COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 18
          Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 19 of 29




can check into a flight, that there is a delay, a flight cancelation, or a change in departure

location. Defendant receives additional data in the form of touchscreen input when the user

responds to the notification, which launches a page corresponding to the notification. Defendant

then displays a relevant page and provides additional information related to the notification.

       31.     Aeritas has been damaged by Defendant’s infringing activities.

                                     COUNT IV
                      (Infringement of U.S. Patent No. 9,888,107)

       32.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       33.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the

“’107 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’107 Patent is attached as Exhibit PX-107.

       34.     The ’107 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       35.     Defendant has been and is now infringing one or more claims of the ’107

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       36.     Defendant has also infringed the ’107 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’107 Patent. Defendant has notice of the ’107 Patent at least as

of the date of service of this complaint.

       37.     Claim 5 recites:

               5.      Apparatus, comprising:

                       a processor;


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 19
       Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 20 of 29




                   computer memory holding computer program instructions to:

                   receive first data indicating a permission to provide a mobile device

                         user a notification, the notification having an associated

                         notification criteria;

                   at a given time, determine a location of a mobile device;

                   based at least in part on a determined location of the mobile device

                         and the notification criteria, to provide to the mobile device

                         the notification, the notification being associated at the

                         mobile device with one of: an audible, visual and tactile alert;

                   receive second data as a result of an input being received at the

                         mobile device following the notification;

                   retrieve information associated with the input and the determined

                         location of the mobile device; and

                   provide to the mobile device a response to the input, the response

                         based on the retrieved information;

                   wherein the computer program instructions comprise a rules engine

                         that comprises first and second components, a first

                         component that evaluates the notification criteria, and a

                         second component that executes notification rules.

      38.   More particularly, Defendant infringes at least claim 5 of the ’107 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described herein. Defendant

receives information indicating that the user has provided permission to provide



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 20
         Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 21 of 29




notifications to the user. Defendant asks for permission to obtain the user’s location and

obtains the user’s location if permission is granted. When location access is granted, the

Defendant provides a notification to the user, based on the location, alerting that the user

can check into a flight, that there is a delay, a flight cancelation, or a change in departure

location. Defendant receives additional data in the form of touchscreen input when the user

responds to the notification, which launches a page corresponding to the notification. Defendant

then displays a relevant page and provides additional information related to the notification. Upon

matching flight notification with the user’s saved flight based on location, the Defendant provides

a visual notification based on a rules engine evaluating notification criteria.

       39.     Aeritas has been damaged by Defendant’s infringing activities.

                                       COUNT V
                       (Infringement of U.S. Patent No. 8,620,364)

       40.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth herein.

       41.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,620,364 (the

“’364 Patent”), entitled MIXED-MODE INTERACTION, which issued on December 31,

2013. A copy of the ’364 Patent is attached as Exhibit PX-364.

       42.     The ’364 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       43.     Defendant has been and is now infringing one or more claims of the ’364

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       44.     Defendant has also infringed the ’364 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 21
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 22 of 29




practice the claims of the ’364 Patent. Defendant has notice of the ’364 Patent at least as

of the date of service of this complaint.

       45.    Claim 1 recites:

              1.     Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to execute

                            a rules engine that correlates data identifying a location of a

                            mobile communication device, consumer interest data, data

                            associated with one or more inventory attributes, and

                            notification criteria that defines when a notification is to be

                            delivered to the mobile communications device and a type of

                            such notification, and to generate a message for delivery to

                            the mobile communication device if at least one matching rule

                            in the rules engine is triggered and the notification criteria

                            are met, the message identifying one or more suppliers in the

                            location    with   inventory   that   a   user   of   the     mobile

                            communication device has expressed an interest in as

                            indicated by the consumer interest data; and

                     computer memory holding computer program instructions executed

                            by the processor to selectively deliver the message to the

                            mobile communications device according to the notification

                            criteria.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 22
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 23 of 29




       46.     More particularly, Defendant infringes at least claim 1 of the ’364 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described herein. Defendant

receives information indicating that the user has provided permission to provide

notifications to the user. Defendant asks for permission to obtain the user’s location and

obtains the user’s location if permission is granted. When location access is granted, the

Defendant obtains the user’s location. Defendant stores consumer interest items such as

booked flights and tracked flights. Defendant stores data associated with available

inventory, such as whether a flight is available on a certain date, etc. Defendant stores

notification criteria to define when notifications are to be delivered to the user including

the type of notification. Defendant utilizes a rules engine to evaluate when notification

criteria are met. If the notification criteria are met, Defendant generates a message to be

delivered to the user. The message identifies a supplier, such as an airport in the location

of interest to the user. If the appropriate criteria are met, Defendant delivers the message

to the user.

       47.     Aeritas has been damaged by Defendant’s infringing activities.

                                     COUNT VI
                      (Infringement of U.S. Patent No. 7,933,589)

       48.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth herein.

       49.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,933,589 (the

“’589 Patent”), entitled METHOD AND SYSTEM FOR FACILITATION OF WIRELESS

E-COMMERCE TRANSACTIONS, which issued on April 26, 2011. A copy of the ’589

Patent is attached as Exhibit PX-589.




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 23
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 24 of 29




       50.    The ’589 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       51.    Defendant has been and is now infringing one or more claims of the ’589

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       52.    Defendant has also infringed the ’589 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’589 Patent. Defendant has notice of the ’589 Patent at least as

of the date of service of this complaint.

       53.    Claim 39 recites:

              39.    A method for facilitating a wireless transaction, comprising:

                     at a first time, receiving a transaction request from a transaction

                            requester using a wireless communications device, the

                            transaction request associated with a wireless transaction

                            defined by an authorization with respect to a product or

                            service, and a multi-stage fulfillment action associated with

                            the authorization, the fulfillment action including personal

                            bodily access into a physical location or structure using the

                            wireless communication device;

                     transmitting, to said wireless communication device, a transaction

                            code in response to the authorization of the transaction

                            request, the transaction code being a two dimensional (2D)

                            image that encodes information in two dimensions and is



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 24
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 25 of 29




                           configured such that it is capable of being output from the

                           wireless communication device and optically scanned for

                           authorizing the given action;

                    at a second time distinct from the first time, and only if it is

                           determined at the second time that a user of the wireless

                           communication device is authorized to use the transaction

                           code transmitted to the wireless communication device to

                           facilitate the wireless transaction, optically scanning the

                           transaction code from the visual display of the wireless

                           communication device to partially complete the wireless

                           transaction; and

                    at a third time distinct from the first time and the second time and

                           while the wireless transaction remains only partially

                           complete, optically scanning the transaction code from the

                           visual display of the wireless communication device to

                           complete the wireless transaction and authorize personal

                           bodily entry into the physical location or structure.

      54.    More particularly, Defendant infringe at least claim 39 of the ’589 Patent.

On information and belief, when used, the Air Canada mobile app receives a transaction

request associated with the reservation and purchase of a boarding pass for air travel.

The mobile boarding pass provides for personal bodily access to the secured area of an

airport in order to board the plane for travel. The mobile boarding pass includes a two-

dimensional bar code image, which is displayable by the mobile device for access to the



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 25
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 26 of 29




secured area. To gain access to the secured area, the mobile boarding pass is scanned.

Subsequently, the same mobile boarding pass provides for personal bodily access to the

plane for the booked flight. To gain access to the plane, the mobile boarding pass is

scanned.

       55.    Aeritas has been damaged by Defendant’s infringing activities.

                                    COUNT VII
                     (Infringement of U.S. Patent No. 7,209,903)

       56.    Aeritas incorporates paragraphs 1 through 7 as though fully set forth herein.

       57.    Plaintiff is the owner, by assignment, of U.S. Patent No. 7,209,903 (the

“’903 Patent”), entitled METHOD AND SYSTEM FOR FACILITATION OF WIRELESS

E_COMMERCE TRANSACTIONS, which issued on April 24, 2007. A copy of the ’903

Patent is attached as Exhibit PX-903.

       58.    The ’903 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       59.    Defendant has been and is now infringing one or more claims of the ’903

Patent under 35 U.S.C. § 271 by making and using the Air Canada App with users’ iOS

and Android devices in the United States without authority.

       60.    Defendant has also infringed the ’903 Patent by encouraging users of the

Air Canada App to use the user’s iOS or Android devices with the Air Canada App to

practice the claims of the ’903 Patent. Defendant has notice of the ’903 Patent at least as

of the date of service of this complaint.

       61.    Claim 22 recites:

              22.    A method facilitating a wireless transaction, said transaction

              involving a payment obligation on behalf of a requester and a fulfillment


COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 26
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 27 of 29




              obligation on behalf of a provider to provide a product or service,

              comprising:

              receiving, by a transaction fulfillment system, a transaction request for a

                     product or service from a transaction requester that has indicated

                     an acceptance of an obligation to pay for said product or service;

              verifying an identity of the transaction requester;

              communicating a transaction code from the transaction fulfillment system

                     to a wireless communication device after verifying the identity of the

                     transaction requester, said code representative of said transaction

                     requested;

              optically scanning, by the transaction fulfillment system, the transaction

                     code from a visual display of the wireless communication device in

                     fulfillment of said transaction for a product or service; and

              triggering, by said transaction fulfillment system, a wireless transaction

                     fulfillment event in response to optically scanning said first

                     transaction code whereby said provider fulfills said obligation to

                     provide said product or service and said requested product or service

                     is received.

       62.    More particularly, Defendant infringes at least claim 2 of the ’903 Patent.

On information and belief, when used, the Air Canada mobile app receives a transaction

request associated with the reservation and purchase of a boarding pass for air travel. In

the process of booking air travel, the user provides user identification information, which

is verified. The mobile boarding pass provides for personal bodily access to a plane. The



COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 27
        Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 28 of 29




mobile boarding pass includes a two-dimensional bar code image, which is displayable by

the mobile device for access to a plane for travel. To gain access to the plane, the mobile

boarding pass is scanned.

       63.      Aeritas has been damaged by Defendant’s infringing activities.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.       declaring that the Defendant has infringed the ’819, the ’160, the ’435, the

                ’107, the ’364, the ’589, and the ’903 Patents;

       2.       awarding Plaintiff its damages suffered as a result of Defendant’s

                infringement of the ’819, the ’160, the ’435, the ’107, the ’364, the ’589, and

                the ’903 Patents;

       3.       awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.       granting Plaintiff such further relief as the Court finds appropriate.

                                      JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



       Dated:          January 27, 2020            Respectfully submitted,




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 28
       Case 6:20-cv-00061-ADA Document 1 Filed 01/27/20 Page 29 of 29




                                        /s/ Raymond W. Mort, III
                                        Raymond W. Mort, III
                                        Texas State Bar No. 00791308
                                        raymort@austinlaw.com

                                        THE MORT LAW FIRM, PLLC
                                        100 Congress Ave, Suite 2000
                                        Austin, Texas 78701
                                        Tel/Fax: (512) 865-7950

                                        ATTORNEYS FOR PLAINTIFF
                                        AERITAS, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 29
